DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian (US 4,408,818) in view of Norman, Sr. (US 3,593,066) and Shirn et al. (US 4,107,758).
In regards to claim 19,
Markarian ‘818 discloses an apparatus suitable for use in an air-conditioning system and configured to provide a plurality of selectable capacitance values, comprising: 
two capacitive devices (90 – fig. 2; C3:L20-22) housed in a case (100 – fig. 2; C3:L29), wherein a first of the two capacitive devices has a capacitance value, a second of the two capacitive devices has a capacitance value (capacitors inherently have capacitive values), each of the two capacitive devices having a first capacitor terminal and a second capacitor terminal (C3:L20-29); 
a cover assembly comprising: 
a deformable cover (10 – fig. 1-2; C2:L31 & C3:L46-50 – over budges and is thus deformable) mountable to the case, two capacitor cover terminals (30 & 
two insulation structures (20 – fig. 1-2; C2:L2-4 & 32), wherein each of the two insulation structures is configured to provide insulation for at least one of the two capacitor cover terminals (fig. 1-2), and 
a common cover terminal (50 – fig. 1-2; C2:L33) having at least one contact extending from the deformable cover; and 
two conductors (91 & 92 – fig. 2; C3:L23-29), wherein each of the two conductors is configured to electrically connect one of the capacitor cover terminals to a corresponding capacitive device.  Markarian ‘818 fails to explicitly disclose three capacitive devices; wherein a first of the three capacitive devices has a capacitance value of about 2.5 to 5 microfarads, a second of the three capacitive devices has a capacitance value of about 5 to 25 microfarads, and a third of the three capacitive devices has a capacitance value of about 10 to 70 microfarads, each capacitor cover terminal comprises a terminal post connecting to a detachable tab, at least three frangible connections between the capacitive devices and the cover terminals being provided by the respective terminal post, detachable tab, and conductor, wherein at least one of the three frangible connections is broken when the respective capacitor cover terminal is displaced.

Norman ‘066 discloses an apparatus configured to provide a plurality of selectable capacitance values, comprising: 
three capacitive devices (10, 12, 14, 16 – fig. 1; C2:L40) housed in a case (20 – fig. 1; C2:L42), wherein a first of the three capacitive devices has a capacitance value, a 
a cover assembly comprising: 
a cover mountable to the case, three capacitor cover terminals, each of the three capacitor cover terminals corresponding to one of the three capacitive devices (fig. 1, 3, & 7; abstract), 
three insulation structures (C3:L9-20 - wires 62, 64, 66, & 68 constitute the common cover terminal and three capacitor cover terminals and said wires are insulated thus providing four insulations structures), wherein each of the three insulation structures is configured to provide insulation for at least one of the three capacitor cover terminals (C3:L9-20).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the concept of at least three capacitors as taught by Norman ‘066 each with a capacitor cover terminal that has an insulation structure with the apparatus of Markarian ‘818 and to form the first of the three capacitive devices has a capacitance value of about 2.5 to 5 microfarads, the second of the three capacitive devices has a capacitance value of about 5 to 25 microfarads, and the third of the three capacitive devices has a capacitance value of about 10 to 70 microfarads to obtain an apparatus with multiple capacitors thus allowing for any desired combination of several In re Aller, 105 USPQ 233.  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

Shirn ‘758 discloses an apparatus, comprising: 
a capacitive device (10 – fig. 1; C3:L16) housed in a case (14 – fig. 1; C3:L21); 
a cover assembly comprising: 
a deformable cover (20 – fig. 1 & 12; C3:L25) mountable to the case, 
a capacitor cover terminal (21/24 in combination), the capacitor cover terminal corresponding to one of the electrodes of the capacitive device and having three contacts (24– fig. 1; C3:L35) extending from the deformable cover (fig. 1), wherein the deformable cover is configured to displace the capacitor cover terminal upon an operative failure of the three capacitive device (fig. 12), the capacitor cover terminal comprises a terminal post (21 – fig. 1; C3:L34) connecting to a detachable tab (35 – fig. 1 & 12; C3:L53), 
an insulation structures (26 – fig. 1; C3:L38-39), wherein the insulation structure is configured to provide insulation for the capacitor cover terminal (fig. 1), and 
a common cover terminal (22/25 in combination – fig. 1; C3:L34-35) having at least one contact (25) extending from the deformable cover; and 

a frangible connection between the capacitive device and the cover terminal being provided by the respective terminal post, detachable tab, and conductor, wherein the frangible connection is broken when the respective capacitor cover is displaced (fig. 12; C4:L11-25).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the terminals of Markarian ‘818 as modified by Norman ‘066 to have terminal post and detachable tabs as taught by Shirn ‘758 to obtain a capacitor with a further protection mechanism specifically against excessive heat.

In regards to claim 20,
The combination further discloses wherein the three capacitive devices (taught by combination – see above rejection) correspond to three capacitor sections of a single wound capacitive element (C3:L38-42 of Markarian ‘818).  

In regards to claim 21,
The combination further discloses wherein the three capacitive devices (taught by combination – see above rejection) are each separately wound (C3:L38-42 of Markarian ‘818).  

In regards to claim 22,


Norman ‘066 discloses combined capacitance value of capacitive devices is a matter of design choice based on the intended used (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the concept of at least three capacitors as taught by Norman ‘066 each with a capacitor cover terminal that has an insulation structure with the apparatus of Markarian ‘818 and to form the combined capacitance value of the three capacitive devices to be about 17.5, 45, 50, 60, 65, or 85 microfarads to obtain an apparatus with multiple capacitors thus allowing for any desired combination of several capacity values to be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 23,


Norman ‘066 discloses wherein selective connections of the capacitor cover terminals corresponding to the capacitive devices provide a plurality of operable capacitance values (C1:L18-20, 54-56, C3:L33-34).

It would have been obvious to one of ordinary skill in the art at the time the invention was made apply the concept of at least three capacitors as taught by Norman ‘066 each with a capacitor cover terminal that has an insulation structure with the apparatus of Markarian ‘818 to obtain an apparatus with multiple capacitors thus allowing for any desired combination of several capacity values to be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  

In regards to claim 24,
Markarian ‘818 further discloses wherein the common cover terminal includes four contacts (51 – fig. 1; C2:L31-37).  

In regards to claim 25,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 2.5 microfarads, the second one of the capacitive 

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 2.5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 26,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 5 microfarads, the second one of the capacitive devices has a capacitance value of about 10 microfarads, and the third one of the capacitive devices has a capacitance value of about 30 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 30 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 27,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 5 microfarads, the second one of the capacitive devices has a capacitance value of about 10 microfarads, and the third one of the capacitive devices has a capacitance value of about 35 microfarads.



It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 35 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 28,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 5 microfarads, the second one of the capacitive devices has a capacitance value of about 25 microfarads, and the third one of the capacitive devices has a capacitance value of about 30 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 25 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 30 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 29,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 5 microfarads, the second one of the capacitive devices has a capacitance value of about 10 microfarads, and the third one of the capacitive devices has a capacitance value of about 50 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 30,
Markarian ‘818 fails to disclose wherein the first one of the capacitive devices has a capacitance value of about 5 microfarads, the second one of the capacitive devices has a capacitance value of about 10 microfarads, and the third one of the capacitive devices has a capacitance value of about 70 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 31,
Markarian ‘818 further discloses wherein at least two of the insulation structures are colored (C2:L2-4 – the materials will inherently have a color).  

Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian ‘818, Norman ’066, and Shirn ‘758 as applied to claim 19 above, and further in view of “Capacitors - Motor Run, Oil Filled Capacitors, AC Rated. AmRad.” Printout of website having URL: http://amradcapacitors.com/index.htm, January 3, 2003 hereafter referred to as AmRad.
In regards to claim 32,
Markarian ‘818 as modified by Norman ‘066 fails to disclose wherein at least two of the insulation structures are differently colored. 



It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of Markarian ‘818 as modified by Norman ‘066 to have different colored bushings as taught by AmRad to obtain a device wherein a visual aid is provided to a user in the color coding making installation “fool-proof”.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848